Exhibit 10.42



ASSET PURCHASE AND SALE AGREEMENT
This ASSET PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
January 8th, 2014 by and among ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (the “Buyer”), and ARC Properties Advisors, LLC, a
Delaware limited liability company (the “Seller”).
RECITALS
A.    In connection with (i) the termination of the Management Agreement between
American Realty Capital Properties, Inc. (“ARCP”) and the Seller and (ii) ARCP
becoming self-managed, the Seller wishes to sell and reimburse, and the Buyer
wishes to purchase and accept, all of the Purchased Assets and the Reimbursed
Expenses upon the terms and subject to the conditions set forth in this
Agreement.
AGREEMENT
In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I

SALE AND PURCHASE OF ASSETS; CLOSING
1.1    Certain Terms. Certain capitalized terms used in this Agreement are
defined in Article IV.
1.2    Sale and Purchase of the Purchased Assets and Payment of the Reimbursed
Expenses.
(a)    Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, the Seller hereby sells, conveys, assigns, transfers and delivers to
the Buyer, and the Buyer hereby purchases, free and clear of all Encumbrances,
all right, title and interest of the Seller in and to all of the Purchased
Assets.
(b)    Excluded Assets and Liabilities. Notwithstanding any other provision of
this Agreement to the contrary, any Assets of the Seller other than the
Purchased Assets are not part of the sale and purchase contemplated hereunder,
are excluded from the Purchased Assets and shall remain the property of the
Seller after the Closing. The Buyer does not, and shall not be deemed to, assume
or otherwise be responsible for any Liabilities of the Seller (including,
without limitation, any Liabilities arising out of or relating to the Purchased
Assets), all of which shall remain Liabilities of the Seller. The Seller shall
pay, perform and discharge all of its Liabilities encumbering directly or
indirectly any of the Purchased Assets in full at or prior to the Closing.
1.3    Payment of Purchase Price. The total consideration for the Purchased
Assets and the payment of the Reimbursed Expenses is $10,000,000.00 (the
“Purchase Price”), payable in cash, by wire transfer of immediately available
funds to an account designated in writing by the Seller.






--------------------------------------------------------------------------------



1.4    The Closing. The purchase and sale provided for in this Agreement shall
take place at a closing (the “Closing”) at the offices of Proskauer Rose LLP,
Eleven Times Square, New York, New York, on the date hereof.
1.5    Payment of Purchase Price; Closing Deliveries.
(a)    At or prior to the Closing, the Seller shall deliver to the Buyer:
(i)    the Purchased Assets;
(ii)    a Bill of Sale and General Assignment in the form of Exhibit A hereto
dated the Closing Date and duly executed by the Seller;
(iii)    such other bills of sale, assignments, deeds, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by the Buyer to convey title to the Purchased Assets, each in form and
substance satisfactory to the Buyer dated the Closing Date and duly executed by
the Seller;
(iv)    releases of all Encumbrances, if any, on the Purchased Assets; and
(v)    such other documents as the Buyer may reasonably request to effect the
transactions contemplated by this Agreement.
(b)    At or prior to the Closing, the Buyer shall deliver to the Seller the
Purchase Price in accordance with Section 1.3.
1.6    AS-IS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PURCHASED ASSETS ARE
BEING PURCHASED AND SOLD ON AN “AS-IS” BASIS, FREE AND CLEAR OF ANY
ENCUMBRANCES, WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE,
EITHER EXPRESS, IMPLIED OR OTHERWISE.
ARTICLE II    

CERTAIN OTHER AGREEMENTS
Tax Matters. All transfer, documentary, sales, use, stamp, registration and
other taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest), incurred in connection with the
transactions contemplated by this Agreement shall be paid when due by the
Seller.
ARTICLE III    

DEFINITIONS
3.1    Certain Definitions. In this Agreement, the following terms have the
meanings set forth below, which shall be equally applicable to both the singular
and plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.
“Agreement” means this Asset Purchase and Sale Agreement.

2





--------------------------------------------------------------------------------



“ARCP” has the meaning set forth in the recitals of this Agreement.
“Assets” means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located of
the Seller.
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
“Closing” has the meaning set forth in Section 1.4.
“Closing Date” means the date and time as of which the Closing actually takes
place.
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, Contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, option, purchase right, pledge, security
interest, right of first refusal, or other rights of third parties or
restriction of any kind, including, without limitation, any restriction on use,
voting, transfer, receipt of income or dividends, or exercise of any other
attribute of ownership.
“Liability” means any liabilities or obligations of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by United States generally accepted accounting principles
to be reflected as such).
“Purchase Price” has the meaning set forth in Section 1.3.
“Purchased Assets” means the Assets set forth on Exhibit B hereto.
“Reimbursed Expenses” means the costs and expenses set forth on Exhibit B
hereto.
“Seller” has the meaning set forth in the first paragraph hereof.
“Transaction” has the meaning set forth in the recitals of this Agreement.
“Transaction Documents” means this Agreement, the Bill of Sale and General
Assignment and all other instruments and certificates contemplated hereunder to
be delivered by any party hereto at or prior to the Closing.


ARTICLE IV    

MISCELLANEOUS
4.1    Notices. All notices, requests, communications and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
fax), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or (iv)
delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 5.2):
The Buyer:
ARC Properties Operating Partnership, L.P.
405 Park Avenue, 15th Floor



3





--------------------------------------------------------------------------------



New York, New York 10022
Facsimile No.: (212) 421-5799
Attention: Nicholas S. Schorsch
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile No.: (212) 969-2900
Attention: Peter M. Fass, Esq.
Steven L. Lichtenfeld, Esq.
The Seller:
ARC Properties Advisors, LLC

c/o AR Capital, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Facsimile No.: (212) 421-5799
Attention: William M. Kahane
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile No.: (212) 969-2900
Attention: Peter M. Fass, Esq.
Steven L. Lichtenfeld, Esq.
4.2    Expenses. Except with respect to the Reimbursed Expenses, each of the
parties will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.
4.3    No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.
4.4    Consent to Jurisdiction; Service of Process. Each party to this Agreement
irrevocably consents and agrees that any Proceeding commenced by it arising out
of or relating to this Agreement or any of the Transaction Documents shall be
brought only in the United States District Court for the Southern District of
New York or, in the event such court does not have subject matter jurisdiction
over such Proceeding, in courts of the State of New York sitting in the Borough
of Manhattan, City of New York. Each party hereby (i) irrevocably accepts and
submits to the jurisdiction of each of the aforesaid courts in personam,
(ii) irrevocably and unconditionally waives any objection to the laying of venue
in either of the aforesaid courts, and (iii) irrevocably and unconditionally
waives and agrees not to plead or assert the claim that either of the aforesaid
courts is not a convenient forum with respect to any such Proceeding or other
similar defense or doctrine. Process in any such Proceeding may be served on any
party in any manner provided by law.
4.5    Governing Law. This Agreement will be governed by the internal laws of
the State of New York.
4.6    Further Assurances. The parties agree, without further consideration,
(i) to furnish upon request to each other such further information, (ii) to
execute and deliver to each other such other

4





--------------------------------------------------------------------------------



documents, and (iii) to do such other acts and things, all as the other party
may reasonably request for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement and the other
Transaction Documents. From and after the Closing, all mail, payments or other
amounts, checks, documents and packages pertaining to the Purchased Assets
received by the Seller shall be promptly delivered (unopened, if applicable) by
the Seller to the Buyer.
4.7    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the party to be charged
with such amendment or waiver. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
4.8    Entire Agreement. This Agreement supersedes all prior agreements between
the parties with respect to its subject matter and constitutes (together with
the other Transaction Documents and any other documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. The exhibits identified
in and attached to this Agreement are incorporated herein by reference and shall
be deemed as fully a part hereof as if set forth herein in full.
4.9    Assignments, Successors and No Third-Party Rights. The Seller may not
assign any of its rights or obligations under this Agreement without the prior
consent of the Buyer except that the Buyer may assign any of its rights under
this Agreement to any Affiliate of the Buyer. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.
4.10    Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.
4.11    Construction. The parties have participated jointly in the drafting of
this Agreement, and each party was represented by counsel in the negotiation of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
4.12    Waiver of Legal Conflicts. Each of the Seller and the Buyer acknowledges
and agrees that, at their request, Proskauer Rose LLP acted as counsel to both
such parties in connection with this Agreement, the other Transaction Documents,
the sale of the Purchased Assets and the payment of the Reimbursed Expenses.
Accordingly, each of the parties agrees to, and does, waive any conflict of
interest which may be deemed to arise as the result of such representation and
agrees not to seek to disqualify or otherwise prevent Proskauer Rose LLP from
representing the other party hereto (or any other clients of Proskauer Rose LLP)
in any matters by reason of its work on, or representation of, such party in
connection with this Agreement, the other Transaction Documents, the purchase
and sale of the Purchased Assets and the payment of the Reimbursed Expenses, or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 5.14 as a third party
beneficiary hereof.

5





--------------------------------------------------------------------------------



4.13    Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto and to other Transaction Documents may be delivered by facsimile which
shall be deemed originals.
* * *
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
BUYER:
 
 
 
ARC PROPERTIES OPERATING PARTNERSHIP, L.P.


By: AMERICAN REALTY CAPITAL PROPERTIES, INC.
        its general partner
 


By: /s/ Nicholas S. Schorsch
 
Name: Nicholas S. Schorsch
 
Title: Chief Executive Officer
 
 
 
 
 
SELLER:
 
 
 
ARC PROPERTIES ADVISORS, LLC


 


By: AR Capital, LLC
 
        its sole member


 
By: /s/ William M. Kahane
 
Name: William M. Kahane
 
Title: Manager
 
 







Exhibit A


BILL OF SALE AND GENERAL ASSIGNMENT




KNOW ALL MEN BY THESE PRESENTS, that ARC Properties Advisors, LLC, a Delaware
limited liability company (the “Seller”), for and in consideration of the sum of
One and No/100 Dollars ($1.00) and other good and valuable consideration paid to
it by ARC Properties Operating Partnership, L.P., a Delaware limited partnership
(the “Buyer”), pursuant to that certain Asset Purchase and Sale Agreement (the
“Purchase Agreement”), dated as of January 8, 2014, by and between the Buyer and
the Seller, the receipt and sufficiency of which are hereby acknowledged, does
hereby sell, convey, transfer, grant, assign and deliver to the Buyer, on the
terms and subject to the conditions in the Purchase Agreement, all of its right,
title and interest in and to all of the Purchased Assets. Capitalized terms used
but not defined herein have the meanings given to them in the Purchase
Agreement.


TO HAVE AND TO HOLD, all and singular, the aforesaid Purchased Assets unto the
Buyer, its successors and assigns forever for it and their own use forever.


The Seller covenants and agrees to warrant and defend the sale, conveyance,
transfer, grant, assignment and delivery of the Purchased Assets hereby made
against all persons whomsoever, and to take all steps reasonably necessary to
establish the record of the Buyer’s title to the Purchased Assets.


IN WITNESS WHEREOF, the Seller has executed and delivered this Bill of Sale and
General Assignment as of this 8th day of January, 2014.




 
SELLER:
 
 
 
ARC PROPERTIES ADVISORS, LLC
 
 
 
BY: AR CAPITAL, LLC
       its sole member




 
By: /s/ William M. Kahane
 
Name: William M. Kahane
 
Title: Manager



Exhibit B


Purchased Assets and Reimbursed Expenses






Capitalized Furniture, Fixtures and Equipment
 
 
 
 
 
 
 
 
 
 
 
Tenant Improvements
 
 
 
 
 
 
 
Office fit out - principally NYC and Dresher, PA
 
 
Includes common area, kitchens, bathrooms, IT cabling
 
 
Server room configuration
 
 
 
 
Office Furniture and Fixtures
 
 
 
 
 
 
Desks
 
 
 
 
 
 
Credenzas
 
 
 
 
 
 
Chairs
 
 
 
 
 
 
Conference tables and chairs
 
 
 
 
Hardware
 
 
 
 
 
 
 
Laptops
 
 
 
 
 
 
Desktops
 
 
 
 
 
 
Routers and switches
 
 
 
 
 
Storage Area Network (SAN)
 
 
 
 
 
Mobile devices
 
 
 
 
 
 
iPads
 
 
 
 
 
Software (license, support, maintenance)
 
 
 
 
 
Microsoft Office/ Outlook
 
 
 
 
 
MRI
 
 
 
 
 
 
Virtual Premise
 
 
 
 
 
 
System back-up
 
 
 
 
 
 
Security/ firewall
 
 
 
 
 
 
Anti-Virus
 
 
 
 
 
 
FAS Fixed Assets
 
 
 
 
 
 
Concur
 
 
 
 
 
 
Cvent
 
 
 
 
 
Equipment
 
 
 
 
 
 
 
VOIP telephones and related hardware/software
 
 
 
TV presentation screens
 
 
 
 
 
SmartBoard
 
 
 
 
 
 
Binding machine
 
 
 
 
 
 
Postage machine
 
 
 
 
 
 
Printers
 
 
 
 
 
 
Kitchen appliances and other
 
 
 



The above items are principally located within our New York, NY and Dresher, PA
offices.




Capitalized and Other Soft Costs


Marketing:
 
 
 
Web site and related development
 
 
Collaboration with marketing consultants
 
 
 Collateral (hard card, property photos,
 etc.)
 
 
Logo design
 
 
General marketing efforts
 
 
 
 
 
Software Customization:
 
 


MRI (Accounting & Asset Management)
 
 
Virtual Premise
 
 
FAS Fixed Assets
 
 
Concur
 
 
Cvent
 
 
MS Office and related
 





Transaction Costs
 
 
 
 
 




Legal:
 
 
 
 
 
 
 
Preparation of various documents and filings -
 
 
 
 
 
Form S-4
 
 
 
 
 
 
 
Investor communications and press releases
 
 
 
 
 
Form 8-K's
 
 
 
 
 
 
 
Section 16 filings
 
 
 
 
 
 
 
Coordination with Proskauer/attorneys
 
 
 
 
 
 
 
 
 
 
 
 
Accounting:
 
 
 
 
 
 
 
Preparation of various documents and filings -
 
 
 
 
 
Form S-4 (including pro forma schedules)
 
 
 
 
 
Investor communications and press releases
 
 
 
 
 
Form 8-K's
 
 
 
 
 
 
 
Section 16 filings
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Investor Relations (BD Operations):
 
 
 
 
 
 
Retail client record reconfiguration
 
 
 
 
 
 
Conversion of CRM database to interface
 
 
 
 
 
with new transfer agent requirements
 
 
 
 
 
 
Analysis and communication to participating
 
 
 
 
 
independent broker-dealers and investment advisors
 
 
 
 
Investor outreach and communications
 
 
 
 
 
 
 
 
 
 
 
 
 
Marketing and Event Planning:
 
 
 
 
 
 
Preparing presentation material
 
 
 
 
 
Coordination of roadshow and related events
 
 
 
 
 
 
 
 
 
 
Executive Management (and support personnel):
 
 
 
 
Negotiations with bankers
 
 
 
 
 
 
Review of various documents
 
 
 
 
 
  Road show efforts






 
 
 
 




6



